         Case 1:20-cr-10271-DPW Document 61 Filed 03/10/21 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS

___________________________________
                                    )
                                    )
UNITED STATES OF AMERICA            )
                                    )
v.                                  )                               No. 20-CR-10271
                                    )
DAVID DEQUATTRO,                    )
            Defendant               )
                                    )
___________________________________ )

       ASSENTED-TO MOTION FOR LEAVE TO REPLY TO GOVERNMENT’S
            OPPOSITION TO MOTION FOR BILL OF PARTICULARS

       Now comes the defendant David DeQuattro, by and through undersigned counsel, and

hereby respectfully requests leave to file a Reply to the Government’s Opposition to his Motion

for Bill of Particulars. Mr. DeQuattro intends to file a Reply of no more than five pages no later

than March 15th. As grounds and reasons for his request, Mr. DeQuattro states that a brief Reply

is necessary to respond to arguments made in the Government’s Opposition. Wherefore, Mr.

DeQuattro respectfully requests that he be granted leave to file a Reply of no more than five

pages by March 15th.

                       COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       Undersigned counsel conferred with the government, and the government assents to Mr.

DeQuattro’s request for leave to file a Reply. The government, however, continues to oppose the

relief sought in Mr. DeQuattro’s Motion for Bill of Particulars.



                                                     Respectfully Submitted,
                                                     DAVID DEQUATTRO

                                             1
         Case 1:20-cr-10271-DPW Document 61 Filed 03/10/21 Page 2 of 2




                                                     By His Attorney,

                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg, Esq.
                                                     Mass. Bar No. 519480
                                                     20 Park Plaza, Suite 1000
                                                     Boston, MA 02116
                                                     (617) 227-3700
                                                     owlmgw@att.net

Dated: March 10, 2021




                                CERTIFICATE OF SERVICE

        I, Martin G. Weinberg, hereby certify that on this date, March 10, 2021, a copy of the
foregoing document has been served via Electronic Court Filing system on all registered
participants.
                                                     /s/ Martin G. Weinberg
                                                     Martin G. Weinberg, Esq.




                                            2
